                                 Case 4:20-cr-00856-CKJ-LAB Document 1 Filed 02/12/20 Page 1 of 1




                                                                   CRIMINAL COMPLAINT
                                                                                                  DISTRICT of ARIZONA
                            United States District Court
                                         United States of America                                 DOCKETNO.

                                                    v.
                                          Jorge Gonzlaez-Duran
                                        YOB: 1983; Citizen of Mexico                              MAGISTRA~'bC~i, 53ot~ J
                                          Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(l)
                                                                                                                                           ·'
    COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

    On or about February 11, 2020, at or near Tucson, in the District of Arizona, Jorge Gonzlaez-Duran, an alien, entered,
    and was found in the United States of America after having been denied admission, excluded, deported, and removed
    from the United States through El Paso, Texas on June 22, 2017, and without obtaining the express consent of the
    Attorney General or the Secretary of the Department of Homeland Security to reapply for admission thereto; in
    violation of Title 8, United States.Section 1326(a), enhanced by Title 8, United States Code, Section 1326(b)(l), a
    felony.


    BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:


    Jorge Gonzlaez-Duran is a citizen of Mexico. On June 22, 2017, Jorge Gonzlaez-Duran was lawfully denied
    admission, excluded, deported and removed from the United States through El Paso, Texas. On February 11, 2020,
    agents found Jorge Gonzlaez-Duran in the United States at or near Tucson, Arizona, without the proper immigration
    documents. Jorge Gonzlaez-Duran did not obtain the express consent of the Attorney General or the Secretary of
    the Department of Homeland Security to re-apply for admission to the United States.




                                                             --



    MATERIAL WITNESSES IN RELATION TO THE CHARGE:


    DETENTION REQUESTED                                                                        ~ OF COMPLAINANT (official title)
        Being duly sworn, I declare that the fo~egoing is
        true and correct to the best of my knowledge.
                                                                                                        --_,, ?J,.,            ~
                                                                                               OFFICIAL TITLE
                                                                                                                                   -
    LMG2/drh
    AUTHORIZED AUSA ls/Liza Grano.ff                        e)                                 Border Patrol Agent
                                                                                                                                       !


SIGN;o•~~TEJIIDGE"
                  --
        Sworn to before me and subscribed in my presence.

                                     k .. a~.                                                  DATE


l                         ..---- ~--
    >See Federal rules of Cnmmal Procedure Rules 3 and 54
                                                                                               February 12, 2020
